Robert Moore10552 E. Boundary Rd
Hereford, AZ 85615

In re Application of	:
	Robert Moore	:	DECISION ON PETITION 
Application No. 15/276,337	:	REGARDING REQUEST TO 
Filed:  September 26, 2016	:	WITHDRAWAL FINALITY
For: STORAGE ORGANIZER	:	UNDER 37 CFR §1.181
		:	

This is a decision on applicant’s petition under 37 CFR § 1.181 filed February 16, 2021 requesting withdrawal of the finality of the Office action dated February 5, 2021.  Petitioner also requests reconsideration of the withdrawal of claims 27-30 in that Office action.  Further, Petitioner requests that Figure 29 be included with the elected embodiments that were elected in response to the Election of Species requirement dated June 28, 2018.
 
The petition is GRANTED.  

Background
On September 26, 2016 the instant application was filed.
On June 28, 2018 an Election of Species requirement was mailed.
On August 15, 2018 Examiner conducted an interview (paper date August 22, 2018) indicating an election had been made with respect to Figs. 15 and 30.  The interview summary indicates that an email history is attached; however, there is no attachment of an email correspondence in the file wrapper.
On August 28, 2018 a response was filed.
On June 18, 2019 a Notice of Non-Compliant Amendment was mailed.
On September 5, 2019 a reply to the Election of Species requirement was filed.
On October 23, 2019 a Non-Final Office action was mailed.
On January 23, 2020 a reply to the Non-Final Office action was filed.
On May 15, 2020 a Final Office action was mailed.
On July 15, 2020 a Petition and a reply to the Final Office action were filed.
On October 2, 2020 a Petition Decision was mailed indicating Applicant’s request to withdraw finality of the Final Office action dated May 15, 2020 was granted.
On February 5, 2021 a Final Office action was mailed.
On February 16, 2021 the present Petition and a reply to the Final Office action were filed.

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections

MPEP § 806.05(h), sets forth, in part:

A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.

The burden is on the examiner to provide an example, but the example need not be documented.

If the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement.


MPEP § 808, sets forth, in part:

Every requirement to restrict has two aspects: (A) the reasons (as distinguished from
the mere statement of conclusion) why each invention as claimed is either independent
or distinct from the other(s); and (B) the reasons why there would be a serious burden
on the examiner if restriction is not required.

MPEP § 808.01, sets forth, in part:

The particular reasons relied on by the examiner for holding that the inventions as
claimed are either independent or distinct should be concisely stated. A mere statement of conclusion is inadequate. The reasons upon which the conclusion is based should be given.

Each relationship of claimed inventions should be similarly treated and the reasons for the conclusions of distinctness or independence set forth. Form paragraphs 8.01, 8.02, and 8.14 - 8.20.02 may be used as appropriate to explain why the inventions as claimed are independent or distinct. See MPEP § 806.05 - § 806.06.

MPEP § 821.03, sets forth, in part:

Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.

37 CFR § 1.145, sets forth, in part:

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.


Decision

In the February 16, 2021 petition, Petitioner requests that claim 28 be examined and asserts that the Final Office action mailed on February 5, 2021 is premature.  In addition to claim 28, the Final Office action also withdrew claims 27, 29, and 30.  In the interests of clarity and completeness, claims 27-30 are also being addressed by the present Petition decision.  Claims 27-30 were withdrawn by the Examiner based on the Examiner’s position that withdrawal was proper under the principle of Election by Original Presentation.  Petitioner also requests that Figure 29 be included with the elected embodiments that were elected in response to the Election of Species requirement dated June 28, 2018.

I.	The Prior Petition Decision and Subsequent Examination:

On October 2, 2020 an earlier petition was granted withdrawing finality of the Final Office action dated May 15, 2020.  Subsequent to the October 2, 2020 petition decision, Examiner sent out another Final Office action dated February 5, 2021 without entering and considering Petitioner’s amendments dated July 15, 2020.  Notably, claim 28 as amended by Petitioner on July 15, 2020, was not considered by the Examiner in making the Election by Original Presentation requirement set forth in the Final Office action dated February 5, 2021.  Since, the May 15, 2020 Final Office action was withdrawn by the October 2, 2020 Petition Decision, prosecution was reopened and the Examiner should have entered the July 15, 2020 claim amendments.  Based on the foregoing, the February 5, 2021 Office action must be withdrawn so that the Examiner can properly consider the claims that were filed on July 15, 2020 in a replacement Office action.

II.	The Election by Original Presentation Requirement:

As discussed above, the Final Office action dated February 5, 2021 withdrew claims 27-30 from consideration as being directed to a non-elected invention under the principle of Election by Original Presentation.  The principle of Election by Original Presentation relates to situations where claims are added by amendment following action by the examiner and drawn to an invention other than the one previously claimed.  Specifically, Election by Original Presentation is only proper in situations where the claims added after an Office action are distinct from and independent of the invention previously claimed. See, MPEP §§ 821.03; 37 C.F.R. 1.145. 
 
		The Final Office action dated February 5, 2021 based the Election by Original Presentation requirement on an argument that claims 27-30 are different in scope since they are now independent and no longer limited to the elected embodiment of previously examined claim 31 (upon which claims 27-30 formerly depended).  However, the Final Office action failed to provide adequate reasoning to support a finding that these claims were directed to an invention distinct from and independent of the invention previously claimed.  In this regard, variations in breadth are not the same as patentable distinctness.  

		Examiner argues claim 31 and claims 27-30 are related as a product and process of use as outlined in MPEP § 806.05(h) which provides in relevant part distinctness is shown: 

…if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. 

The burden is on the examiner to provide an example, but the example need not be documented. 

If the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement.

		Examiner argues in the instant case the processes for using the product (claims 27-30) can be practiced with another materially different product (claim 31).  Examiner supports this conclusion by arguing claim 28 is broader in scope than claim 31 because claim 28 does not require the particulars of the embodiment which has already been searched.  Examiner does not address how the claimed inventions are materially different, but rather makes a conclusory statement based on claim scope.  Examiner does not identify specific claim features which support a finding that the claimed inventions are materially different.
		
		Examiner argues the Election by Original Presentation requirement is proper, because claims 27-30 are no longer dependent on claim 31 which previously narrowed the search to the elected embodiment of claim 31.  It is unclear how this supports Examiner’s position that the subject matter of claims 27-30 should not be considered, because if claims 27-30 were dependent on claim 31 then they were previously considered as well based on their dependency. Specifically, Examiner previously considered claim 28 as a method when claim 28 depended from claim 31 (as seen at least in the Non-Final Office action dated October 23, 2019).  Further, Examiner’s argument of dependency appears irreconcilable with Examiner’s position that method claims 27-30 are non-elected.

		Based on the foregoing, the Final Office action did not provide sufficient explanation to support the examiner's conclusions of distinctness or independence. Thus, and in accordance with MPEP §§ 808 and 808.01, the Election by Original Presentation requirement was incomplete and therefore is also improper. Accordingly, claims 27-30 are no longer withdrawn.

III.		The Examiner's decision to treat Fig. 29 as a Separate Species from Fig. 30:

		As a separate issue, Petitioner additionally argues that the Examiner improperly construed Fig. 29 as a separate species from that of Fig. 30 in the Election of Species requirement mailed on June 28, 2018.  The MPEP at 806.04(e) provides that “[s]pecies always refer to the different embodiments of the invention.”  The record supports the Petitioner’s position.  Review of Petitioner’s original disclosure indicates Figs. 29 and 30 are drawn to the same embodiment as explicitly shown in paragraph 99 of Petitioner’s original disclosure, and therefore, the subject matter of Fig. 29 should be considered part of the original election of Fig. 30.  Specifically, paragraph 99 states “Fig. 30 is a perspective of the previous embodiment for a base sheet” and in context the previous embodiment is Fig. 29; thus, the record makes clear that Fig. 30 is merely a perspective view of what is shown in Fig. 29.  Fig. 30 and Fig. 29 also utilize common element number 701, which further suggests that these figures show the same embodiment.

		In any event, to sustain an Election of Species requirement the species must be patentably distinct from each other.  MPEP § 806.04(h).   Accordingly, to properly sustain an Election of Species requirement between Fig. 29 and Fig. 30, the record must show how the inventions in each of these figures are patentably distinct from one another.  The Election of Species requirement did not provide any specific basis for determining that Fig. 29 and Fig. 30 were patentably distinct from one another.  Since, the Examiner did not provide particular reasons for distinctness, the treatment of Fig. 29 as a separate species from Fig. 30 was likewise improper.

		Accordingly, during the course of further prosecution features shown in Fig. 29 must likewise be considered as part of the species elected by Applicant.


		Summary: The Petition is Granted. The Final Rejection is withdrawn and the application will be returned to the Examiner for consideration of the July 15, 2020 response in a replacement Office action.

Questions concerning this decision should be referred to Joseph Rocca, Quality Assurance Specialist, at (571) 272-5191.


/KATHERINE A. MATECKI/
____________________________
Katherine Matecki, Director
Patent Technology Center 3600
(571) 272-5250

KM/jr/lk:  03/25/21